Citation Nr: 0911439	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1991 to December 
1991.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto, Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the appellant submitted a statement indicating 
that she had been hospitalized at a VA medical center on four 
separate occasions since October 2007.  A review of the 
record indicates that the VA hospitalization records are not 
associated with the claims file; the record only contains VA 
medical records dating up to September 2007.  As these 
records are potentially relevant, the records must be 
obtained.  Furthermore, as the multiple hospitalizations also 
suggest that the appellant's PTSD may have worsened, the 
Board finds that a contemporaneous VA examination should be 
conducted.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain the outstanding 
VA medical records, dating from September 
24, 2007, forward.  

2.  The AMC should also schedule the 
veteran for an examination to determine 
the current severity of her PTSD.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is also requested 
to provide an assessment, if possible, of 
the functional impairment caused by the 
appellant's PTSD per se, as opposed to 
the impairment caused by the PTSD and 
other diagnosed psychiatric and 
personality disorders.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged.

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

